DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3, 6, 10, 12-13, 15 and 20-22 have been amended. 
		Claims: 8-9, 14 and 19 have not been amended. 
		Claims: 2, 4-5, 7, 11, 16-18 and 23 have been cancelled. 


Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 recites “… sending serving area information of the first serving gateway user plane function to a mobility management entity receiving, from the mobility management entity, a request for changing the first serving gateway user plane function; receiving, from the mobility management entity, a request for changing the first serving gateway user plane function; …” which recites “receiving, from the mobility management entity, a request for changing the first serving gateway user plane function;” twice and appears to be a typographical error.  For the purpose of the examination and the rejection provided below, the examiner will interpret the claims as “… sending serving area information of the first serving gateway user plane function to a mobility management entitymanagement entity, a request for changing the first serving gateway user plane function; …”.   
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-15, 19-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 07/20/22 with regards to claims 1, 3, 6, 8-9, and 21 have been fully considered but they are not persuasive.    


	APPLICANT’S ARGUMENTS:
	The applicant argues that Rommer in view of Shimizu and further in view of Bhaskaran do not disclose the amended limitations of independent claim 1 and 21 as Rommer in view of Shimizu and further in view of Bhaskaran do not disclose “the handover being an inter-radio access technology handover” as recited in amended independent claims 1 and 21 and provides the same arguments for the rest of the dependent claims (See Pages 12-17 of Applicant’s Argument’s filed on 07/20/22).


	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Bhaskaran does disclose the applicant’s argued limitations of “the handover being an inter-radio access technology handover” as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portions of Bhaskaran, [0029] seen below:

[0029] In traditional 3GPP EPC architectures, Serving Gateways (SGWs) are data plane elements that can route and forward user data packets, while also acting as a mobility anchor for the user plane during inter-eNodeB handovers and as an anchor for mobility between LTE and other 3GPP technologies and a Packet Data Network (PDN) Gateways (PGWs) may provide UE IP connectivity access network (IP-CAN) session connectivity to external packet data networks (PDNs), such as, for example, the Internet. The PGW can also serve as policy enforcement point to manage Quality of Service (QoS), online/offline flow-based charging, data generation, deep-packet inspection and intercept. For 3G architectures, Serving GPRS Support Nodes (SGSNs) can provide features similar to SGWs and Gateway GPRS Support Nodes (GGSNs) can provide features similar to PGWs.


As can be seen from the highlighted portions of Bhaskaran seen above, Bhaskaran, [0029] discloses serving gateways SGWs are data plane elements that can route and forward user data packets while acting as a mobility anchor for the user plane during inter-eNodeB handovers and as an anchor for mobility between LTE and other 3GPP technologies (i.e. reads on inter-radio access technology handover) which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the process disclosed in the invention of Bhaskaran can be implemented for inter-radio handovers between LTE and other 3GPP technologies and which clearly reads on the applicant’s argued limitations of “the handover being an inter-radio access technology handover”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3, 6, 8-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document “Tracking Area and User Plane Mapping for Control Plane / User Planet Split” (WO 2017/125179 A1 herein after referenced as Rommer) in view of SHIMIZU et al. (US Patent Publication 2018/0367953 herein after referenced as Shimizu) and further in view of Bhaskaran et al. (US Patent Publication 2017/0126618 herein after referenced as Bhaskaran).

Regarding claim 1 and claim 21, Rommer discloses:
A method for a serving gateway control plane function to manage a plurality of serving gateway user plane functions, the method comprising: and A serving gateway control plane function device to manage a plurality of serving gateway user plane functions, the serving gateway control plane function device comprising: a processor; and a memory, the memory containing instructions executable by the processor, wherein the serving gateway control plane function device is configured to: (Rommer, Fig. 7B & [0084] discloses the MME receives a TAU request from the UE that includes a TAI of the TA in which the UE is currently located and the MME sends the TAI to the SGW-C (i.e. reads on serving gateway control plane function) and the SGW-C determines whether the TA identified by the TAI is served by the current SGW-U allocated for the UE and this determination may be made by obtaining a list of TAIs served by the current SGW-U allocated for the UE and this list may be obtained from a DNS that stores such a list for all SGW-Us (i.e. reads on plurality of serving gateway user plane functions) and the SGW-C determines that SGW-U relocation is to be performed (i.e. reads on managing a plurality of serving gateway user plane functions) and as such select a new SGW-U for the UE and the new SGW-U is a SGW-U that serves the TA identified by the TAI received from the MME; Rommer, [0003] discloses it was pointed out that there may be an issue related to the tracking area identity TAI list handling in the mobility management entity MME and with user plane functionality separation from the control plane functionality in the evolved packet core EPC serving gateway SGW, multiple EPC SGW user plane functional entities referred to as SGW-Us may be controlled by a single SGW control plane functionality entity referred to as a SGW-C and the MME will be unable to assess if the tracking area TA that the user equipment device UE is currently entering can be added to the TAI list of the UE; Rommer, [0096] discloses a computer program including instructions which when executed by at least one processor, causes one processor to carry out the functionalities of the network node such as the SGW-C or MME.  One of ordinary skill in the art that it is inherent for a complex device such as a SGW-C or MME to include a processor, memory and instructions in order to be able to perform the various functionalities disclosed).
connecting with the plurality of serving gateway user plane functions; (Rommer, Fig. 3 & [0069] discloses the cellular communications system in particular the core network includes a number of SGW-UP pools that each includes a number of SGW-Us (i.e. reads on plurality of serving gateway user plane functions) and also includes a SGW-C that provides the SGW control plane functionality for the SGW-UP pools and Fig. 3 shows that the SGW-C is connected to the multiple SGW-Us (i.e. reads on connecting with the plurality of serving gateway user plane functions)).
storing serving area information of the plurality of serving gateway user plane functions; (Rommer, [0079] discloses in some embodiments, there is a table (i.e. reads on storing) in the SGW-C of SGW-Us (i.e. reads on plurality of serving gateway user plane functions) that serves the different TAs (i.e. reads on serving area information) and possibly with additional information.  Applicant’s Claim 9 recites “wherein the serving area information of a serving gateway user plane function includes a list of tracking areas served by the serving gateway user plane function”). 
selecting a first serving gateway user plane function among the plurality of serving gateway user plane functions for a user equipment, according to location of the user equipment and the serving area information of the plurality of serving gateway user plane functions; (Rommer, Fig. 7B & [0084] discloses the MME receives a TAU request from the UE that includes a TAI of the TA in which the UE is currently located (i.e. reads on location of the UE) and the MME sends the TAI to the SGW-C and the SGW-C determines whether the TA identified by the TAI is served by the current SGW-U allocated for the UE and this determination may be made by obtaining a list of TAIs served by the current SGW-U allocated for the UE and this list may be obtained from a DNS that stores such a list for all SGW-Us (i.e. reads on plurality of serving gateway user plane functions) and the SGW-C determines that SGW-U relocation is to be performed and as such select a new SGW-U (i.e. reads on selecting a first serving gateway user plane function) for the UE and the new SGW-U is a SGW-U that serves the TA identified by the TAI (i.e. reads on the serving area information) received from the MME). 
sending serving area information of the first serving gateway user plane function to a mobility management entity (Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response (i.e. reads on sending serving area information) to the MME (i.e. reads on mobility management entity) and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served (i.e. reads on serving area information) by the new SGW-U (i.e. reads on first serving gateway user plane function) and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE; Rommer, [0003] discloses it was pointed out that there may be an issue related to the tracking area identity TAI list handling in the mobility management entity MME and with user plane functionality separation from the control plane functionality in the evolved packet core EPC serving gateway SGW, multiple EPC SGW user plane functional entities referred to as SGW-Us may be controlled by a single SGW control plane functionality entity referred to as a SGW-C and the MME will be unable to assess if the tracking area TA that the user equipment device UE is currently entering can be added to the TAI list of the UE).
(Rommer, Fig. 9 & [0093] discloses the MME (i.e. reads on mobility management entity) sends a modify bearer request (i.e. reads on receiving a request for changing the first serving gateway user plane function) to the SGW-C and the SGW-C upon receiving the modify bearer request performs a SGW-U relocation procedure to select a new SGW-U (i.e. reads on reselecting a second serving gateway user plane function) for the UE if needed and the SGW-C selects an appropriate SGW-U for the UE based on the location of the UE wherein the location of the UE may be included in the modify bearer request and the SGW-C sends an indication to the MME of the SGW-U allocated to the UE and this indication may be included in a modify bearer response; Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the modify bearer request is a request for changing the SGW-U and the corresponding modify bearer response would include the TAI list response that includes the indication of the TAs of the new SGW-U.  Applicant’s Claim 3 recites “wherein the request for changing the first serving gateway user plane function is a modify bearer request;”).
Rommer discloses selecting a new SGW-U and performing a relocation from a previous SGW-U due to movement of the UE but fails to disclose “deleting a session with the first serving gateway user plane function; and receiving an indication of not to notify a packet data network gateway from the mobility management entity, in response to that the reselection of the second serving gateway user plane function happens during a preparation phase of a handover procedure, the handover being an inter-radio access technology handover.” 
In a related field of endeavor, Shimizu discloses:
deleting a session with the first serving gateway user plane function; (Shimizu, Fig. 7 & [0073] discloses the new MME makes a request to update the TA4 into the TA6 with respect to residence information on the UE to update the residence information on the UE in the HSS and the HSS notifies the old MME of an instruction of deleting the residence information TA4 of the UE before movement and the old MME transmits a delete UP session request including ID information on the old SGW-U#1 to the SGW-C and the SGW-C transmits the delete UP session request to the old SGW-U#1 to cut of the PDN connection and a delete UP session response is responded to the old MME from the old SGW-U#1 though the SGW-C; Shimizu, Fig. 7 & [0071] discloses the new MME acquires information on the TA before movement of the UE and determines an old SGW-U#1 that becomes a service area of which a service is not offered to the UE due to movement of the UE with reference to the SGW-U information and the new MME makes a request for UE information to the old MME and the old MME can acquire ID information on the old SGW-U#1 and can make a PDN connection deletion request to the old SGW-U#1; Shimizu, Fig. 1 & [0039] discloses tracking areas TA1 to TA4 are set as service areas in the SGW-U#1; Shimizu, [0046] discloses the MME determines that the UE has moved to another area from the service area of the SGW-U#1 on the basis of a location TA6 after movement of the UE with reference to the SGW-U information and makes a request for the SGW-C to change the SGW-U).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rommer to incorporate the teachings of Shimizu for the purpose of providing the system with a means to free up resources not in use for a service which is not offered due to movement (Shimizu, [0071] & [0073]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE as taught by Rommer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE, wherein the process includes the deletion of the session from the previous serving gateway user plane function and the old MME and the movement includes moving from an old MME to a new MME as taught by Shimizu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a new serving gateway user plane function due to movement of the UE (i.e. as taught by Rommer & Shimizu) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  	Rommer in view of Shimizu fails to disclose “and receiving an indication of not to notify a packet data network gateway from the mobility management entity, in response to that the reselection of the second serving gateway user plane function happens during a preparation phase of a handover procedure, the handover being an inter-radio access technology handover.” 
In a related field of endeavor, Bhaskaran discloses:
and receiving an indication of not to notify a packet data network gateway from the mobility management entity, in response to that the reselection of the second serving gateway user plane function happens during a preparation phase of a handover procedure, (Bhaskaran, [0200] discloses providing for the ability for a given MME (i.e. reads on mobility management entity) to indicate (i.e. reads on receiving an indication) to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection (i.e. reads on in response to that the reselection of the second serving gateway user plane function happens during a preparation phase of a handover procedure) and not to be forwarded (i.e. reads on not to notify) to a given PGW-C (i.e. reads on a packet data network gateway) in case there was no ULI reporting subscription by the PGW-C; Bhaskaran, Figs. 5A-5C & 6A-6C & [0106] discloses an example call flow for a modified S1 handover procedure for a use case involving changing a user plane entity closer to the RAN node for a given UE and Figs. 5A-5C shows that the MME provides the ULI to the SGW-C during a preparation phase of a handover procedure before a handover command is received and Figs. 6A-6C shows that the MME provides the ULI to the SGW-C during a completion phase of a handover procedure after a handover command is received; Bhaskaran, [0087] discloses the SGW-C sends a modify bearer request to PGW-C including the ULI and inclusion of the ULI in a modify bearer request sent to a given PGW-C without the PGW-C requesting ULI reporting can generate unnecessary signaling from a SGW-C to the PGW-C and to avoid this the MME includes the ULI in a modify bearer request to aid the SGW-C in performing a user plane entity selection without the PGW-C actually registering for ULI reporting wherein the MME can set an indication bit such as a flag in the messaging indicating that the ULI inclusion is to aid the GW-C in selecting a SGW-U and the SGW-C can set an indication bit in the messaging indicating that ULI inclusion is to aid the PGW-C in selecting a PGW-U; Bhaskaran, [0062] discloses various simplified interaction diagrams for various call flows involving different possible solutions of the MME only informing the SGW-C and the PGW-C when a given UE enters into a ULI such as a location that may potentially cause the need for a user plane entity such as a SGW-U and/or PGW-U change; Bhaskaran, [0163] discloses configuring MME to send a modify bearer request to SGW-C and then to PGW-C for service request, X2 HO and/or S1 HO if there is a need to change a PGW-U for a new location of a given UE; Bhaskaran, [0054] discloses the MME can indicate to the SGW-C and the PGW-C that a change of the current SGW-U and/or the current PGW-U associate with a UEs flow may be needed and the SGW-C and the PGW-C can each select a respective new SGW-U and a new PGW-U to service the UEs flow; Bhaskaran, [0023] discloses at least one packet data network gateway control plane entity PGW-C). 
the handover being an inter-radio access technology handover (Bhaskaran, [0029] discloses serving gateways SGWs are data plane elements that can route and forward user data packets while acting as a mobility anchor for the user plane during inter-eNodeB handovers and as an anchor for mobility between LTE and other 3GPP technologies (i.e. reads on inter-radio access technology handover)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rommer in view of Shimizu to incorporate the teachings of Bhaskaran for the purpose of providing the system with a means to indicate to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection and not to be forwarded to a given PGW-C in case there was no ULI reporting subscription by the PGW-C to save system resources by reducing unnecessary signaling (Bhaskaran, [0087] & [0200]) and a means to perform the invention utilizing various types of relocation or handovers (Bhaskaran, [0163]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE as taught by Rommer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE, wherein the process includes deleting an SGW-U session and providing a flag to indicate to the SGW-C whether or not to forward a specific notification to the PGW-C and to utilize the invention in various types of handovers such as S1 handover or inter-radio handover between LTE and other 3GPP technologies as taught by Bhaskaran) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a new serving gateway user plane function due to movement of the UE (i.e. as taught by Rommer & Bhaskaran) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 3, Rommer in view of Shimizu and further in view of Bhaskaran discloses:
The method according to claim 1, wherein the request for changing the first serving gateway user plane function is a modify bearer request; wherein the serving area information of the second serving gateway user plane function is sent in a modify bearer response message; (Rommer, Fig. 9 & [0092]-[0093] discloses the UE moves from one TA to another and sends a TAU request to the MME and discloses the MME sends a modify bearer request to the SGW-C and the SGW-C upon receiving the modify bearer request performs a SGW-U relocation procedure to select a new SGW-U for the UE if needed and the SGW-C selects an appropriate SGW-U for the UE based on the location of the UE wherein the location of the UE may be included in the modify bearer request and the SGW-C sends an indication to the MME of the SGW-U allocated to the UE and this indication may be included in a modify bearer response; Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the modify bearer request is a request for changing the SGW-U and the corresponding modify bearer response would include the TAI list response that includes the indication of the TAs of the new SGW-U). 
and wherein deleting a session with the first serving gateway user plane function comprises: sending a packet forwarding control plane session deletion request to the first serving gateway user plane function; and receiving a packet forwarding control plane session deletion response from the first serving gateway user plane function (Shimizu, Fig. 7 & [0071] discloses the new MME acquires information on the TA before movement of the UE and determines an old SGW-U#1 that becomes a service area of which a service is not offered to the UE due to movement of the UE with reference to the SGW-U information and the new MME makes a request for UE information to the old MME and the old MME can acquire ID information on the old SGW-U#1 and can make a PDN connection deletion request to the old SGW-U#1; Shimizu, Fig. 7 & [0073]discloses the new MME makes a request to update the TA4 into the TA6 with respect to residence information on the UE to update the residence information on the UE in the HSS and the HSS notifies the old MME of an instruction of deleting the residence information TA4 of the UE before movement and the old MME transmits a delete UP session request including ID information on the old SGW-U#1 to the SGW-C and the SGW-C transmits the delete UP session request to the old SGW-U#1 to cut of the PDN connection and a delete UP session response is responded to the old MME from the old SGW-U#1 though the SGW-C).
Regarding claim 6, Rommer in view of Shimizu and further in view of Bhaskaran discloses:
The method according to claim 1, further comprising: (see claim 1).
receiving an indication of to notify a packet data network gateway from the mobility management entity, in response to that the reselection of the second serving gateway user plane function happens during one of (Bhaskaran, [0200] discloses providing for the ability for a given MME to indicate to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection and not to be forwarded to a given PGW-C in case there was no ULI reporting subscription by the PGW-C; Bhaskaran, Figs. 5A-5C & 6A-6C & [0106] discloses an example call flow for a modified S1 handover procedure for a use case involving changing a user plane entity closer to the RAN node for a given UE and Figs. 5A-5C shows that the MME provides the ULI to the SGW-C during a preparation phase of a handover procedure before a handover command is received and Figs. 6A-6C shows that the MME provides the ULI to the SGW-C during a completion phase of a handover procedure after a handover command is received; Bhaskaran, [0087] discloses the SGW-C sends a modify bearer request to PGW-C including the ULI and inclusion of the ULI in a modify bearer request sent to a given PGW-C without the PGW-C requesting ULI reporting can generate unnecessary signaling from a SGW-C to the PGW-C and to avoid this the MME includes the ULI in a modify bearer request to aid the SGW-C in performing a user plane entity selection without the PGW-C actually registering for ULI reporting wherein the MME can set an indication bit such as a flag in the messaging indicating that the ULI inclusion is to aid the GW-C in selecting a SGW-U and the SGW-C can set an indication bit in the messaging indicating that ULI inclusion is to aid the PGW-C in selecting a PGW-U; Bhaskaran, [0062] discloses various simplified interaction diagrams for various call flows involving different possible solutions of the MME only informing the SGW-C and the PGW-C when a given UE enters into a ULI such as a location that may potentially cause the need for a user plane entity such as a SGW-U and/or PGW-U change; Bhaskaran, [0163] discloses configuring MME to send a modify bearer request to SGW-C and then to PGW-C for service request, X2 HO and/or S1 HO if there is a need to change a PGW-U for a new location of a given UE; Bhaskaran, [0054] discloses the MME can indicate to the SGW-C and the PGW-C that a change of the current SGW-U and/or the current PGW-U associate with a UEs flow may be needed and the SGW-C and the PGW-C can each select a respective new SGW-U and a new PGW-U to service the UEs flow; Bhaskaran, [0023] discloses at least one packet data network gateway control plane entity PGW-C). 
Regarding claim 8, Rommer in view of Shimizu and further in view of Bhaskaran discloses:
The method according to claim 1, (see claim 1).
wherein the serving area information of the first serving gateway user plane function is sent in a create session response message (Rommer, [0079]-[0080] discloses the MME sends a create session request to the SGW-C where the create session request includes the TAI and the SGW-C selects the SGW-U for the UE based on the TAI received from the MME in the create session message and discloses the SGW-C sends the SGW-U identity of the selected SGW-U to the MME in a create session response; Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the TAI list response that includes the indication of the TAs may be included in a create session response when the MME sends a create session request).
Regarding claim 9, Rommer in view of Shimizu and further in view of Bhaskaran discloses:
The method according to claim 1, (see claim 1).
wherein the serving area information of a serving gateway user plane function includes a list of tracking areas served by the serving gateway user plane function (Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE; Rommer, [0003] discloses it was pointed out that there may be an issue related to the tracking area identity TAI list handling in the mobility management entity MME and with user plane functionality separation from the control plane functionality in the evolved packet core EPC serving gateway SGW, multiple EPC SGW user plane functional entities referred to as SGW-Us may be controlled by a single SGW control plane functionality entity referred to as a SGW-C and the MME will be unable to assess if the tracking area TA that the user equipment device UE is currently entering can be added to the TAI list of the UE).

Claim 10, 12, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document “Tracking Area and User Plane Mapping for Control Plane / User Planet Split” (WO 2017/125179 A1 herein after referenced as Rommer) in view of SHAN (US Patent Publication 2018/0295659 herein after referenced as Shan).

Regarding claim 10 and claim 22, Rommer discloses:
A method for a mobility management entity to communicate with a serving gateway control plane function managing a plurality of serving gateway user plane functions, comprising: and A mobility management entity device to communicate with a serving gateway control plane function managing a plurality of serving gateway user plane functions, the mobility management entity device comprising: a processor; and a memory, the memory containing instructions executable by the processor, wherein the mobility management entity device is configured to: (Rommer, Fig. 7B & [0084] discloses the MME receives a TAU request from the UE that includes a TAI of the TA in which the UE is currently located and the MME (i.e. reads on mobility management entity) sends (i.e. reads on communicate) the TAI to the SGW-C (i.e. reads on serving gateway control plane function) and the SGW-C determines whether the TA identified by the TAI is served by the current SGW-U allocated for the UE and this determination may be made by obtaining a list of TAIs served by the current SGW-U allocated for the UE and this list may be obtained from a DNS that stores such a list for all SGW-Us (i.e. reads on plurality of serving gateway user plane functions) and the SGW-C determines that SGW-U relocation is to be performed (i.e. reads on managing a plurality of serving gateway user plane functions) and as such select a new SGW-U for the UE and the new SGW-U is a SGW-U that serves the TA identified by the TAI received from the MME; Rommer, [0003] discloses it was pointed out that there may be an issue related to the tracking area identity TAI list handling in the mobility management entity MME and with user plane functionality separation from the control plane functionality in the evolved packet core EPC serving gateway SGW, multiple EPC SGW user plane functional entities referred to as SGW-Us may be controlled by a single SGW control plane functionality entity referred to as a SGW-C and the MME will be unable to assess if the tracking area TA that the user equipment device UE is currently entering can be added to the TAI list of the UE; Rommer, [0096] discloses a computer program including instructions which when executed by at least one processor, causes one processor to carry out the functionalities of the network node such as the SGW-C or MME.  One of ordinary skill in the art that it is inherent for a complex device such as a SGW-C or MME to include a processor, memory and instructions in order to be able to perform the various functionalities disclosed).
sending, to the serving gateway control plane function, a request to create a session; (Rommer, [0079]-[0080] discloses the MME sends a create session request (i.e. reads on a request to create a session) to the SGW-C (i.e. reads on serving gateway control plane function) where the create session request includes the TAI and the SGW-C selects the SGW-U for the UE based on the TAI received from the MME in the create session message and discloses the SGW-C sends the SGW-U identity of the selected SGW-U to the MME in a create session response).
and receiving serving area information of a first serving gateway user plane function from the serving gateway control plane function; (Rommer, [0085] discloses the SGW-C (i.e. reads on serving gateway control plane function) sends a corresponding TAI list response (i.e. reads on receiving serving area information) to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served (i.e. reads on serving area information) by the new SGW-U (i.e. reads on first serving gateway user plane function) and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE; Rommer, [0003] discloses it was pointed out that there may be an issue related to the tracking area identity TAI list handling in the mobility management entity MME and with user plane functionality separation from the control plane functionality in the evolved packet core EPC serving gateway SGW, multiple EPC SGW user plane functional entities referred to as SGW-Us may be controlled by a single SGW control plane functionality entity referred to as a SGW-C and the MME will be unable to assess if the tracking area TA that the user equipment device UE is currently entering can be added to the TAI list of the UE).
the serving gateway control plane function selecting the first serving gateway user plane function among the plurality of serving gateway user plane functions for a user equipment, according to location of the user equipment and the serving area information of the plurality of serving gateway user plane functions; (Rommer, Fig. 7B & [0084] discloses the MME receives a TAU request from the UE that includes a TAI of the TA in which the UE is currently located (i.e. reads on location of the UE) and the MME sends the TAI to the SGW-C and the SGW-C determines whether the TA identified by the TAI is served by the current SGW-U allocated for the UE and this determination may be made by obtaining a list of TAIs served by the current SGW-U allocated for the UE and this list may be obtained from a DNS that stores such a list for all SGW-Us (i.e. reads on plurality of serving gateway user plane functions) and the SGW-C (i.e. reads on serving gateway control plane function) determines that SGW-U relocation is to be performed and as such select a new SGW-U (i.e. reads on selecting a first serving gateway user plane function) for the UE and the new SGW-U is a SGW-U that serves the TA identified by the TAI (i.e. reads on the serving area information) received from the MME). 
sending, to the serving gateway control plane function, a request for changing the first serving gateway user plane function, in response to the user equipment moving out of a serving area of the first serving gateway user plane function; receiving, from the serving gateway control plane function, serving area information of a second serving gateway user plane function, the second serving gateway user plane function being reselected by the serving gateway control plane function; (Rommer, Fig. 9 & [0092]-[0093] discloses the UE moves from one TA to another (i.e. reads on in response to the user equipment moving out of a serving area of the first serving gateway user plane function) and sends a TAU request to the MME and discloses the MME sends a modify bearer request (i.e. reads on sending a request for changing the first serving gateway user plane function) to the SGW-C (i.e. reads on serving gateway control plane function) and the SGW-C upon receiving the modify bearer request performs a SGW-U relocation procedure to select a new SGW-U (i.e. reads on second serving gateway user plane function being reselected) for the UE if needed and the SGW-C selects an appropriate SGW-U for the UE based on the location of the UE wherein the location of the UE may be included in the modify bearer request and the SGW-C (i.e. reads on serving gateway control function) sends an indication (i.e. reads on receiving serving area information) to the MME of the SGW-U allocated to the UE and this indication may be included in a modify bearer response; Rommer, [0085] discloses the SGW-C sends a corresponding TAI list (i.e. reads on serving area information) response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the modify bearer request is a request for changing the SGW-U and the corresponding modify bearer response would include the TAI list response that includes the indication of the TAs of the new SGW-U.  Applicant’s Claim 12 recites “wherein the request for changing the first serving gateway user plane function is a modify bearer request;”).
Rommer discloses the selection of a new serving gateway user plane function after the movement of the UE and the use of the tracking area information as the serving area information for the SGW-U but fails to disclose “and sending the serving area information of one of the first and the second serving gateway user plane function to another mobility management entity, during changing of the mobility management entity communicating with the serving gateway control plane function, the serving area information of one of the first and the second serving gateway user plane function being sent in a forward relocation request.” 
In a related field of endeavor, Shan discloses:  
and sending the serving area information of one of one of (Shan, Fig. 3 & [0130] discloses operation 3-3: Forward Relocation request: The source MME selects the target MME (i.e. reads on another mobility management entity) and sends a forward relocation request (i.e. reads on forward relocation request) that includes MME UE context, target TAI (i.e. reads on serving area information of the second serving gateway user plane function), etc. wherein the target TAI is sent to the target MME to help it determine whether SGW relocation is desirable and if so aid SGW selection; Shan, Fig. 3 & [0151] discloses operation 3-7: forward relocation response. If the MME has been relocated (i.e. reads on changing of the mobility management entity), the target MME sends a forward relocation response; Shan, Fig. 7 & [0289]-[0290] discloses Fig. 7 is a diagram of a handover procedure and discloses operation 7-1 is the same as operations 3-1 to 3-3 of the handover procedure of Fig. 3 and Fig. 7 shows the source MME, target MME and source SGW-C; Shan, Fig. 7 & [0294] discloses operation 7-3: create session request. The target SGW-C allocates the target SGW-U IP address and then sends the create session request message to the target SGW-U; Shan, [0237] discloses the SGW-C and the SGW-U may collectively provide similar functionality and/or hardware of a SGW.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the process of sending a forward relocation request message when relocating from a source MME to a target MME is implemented in a handover procedure between MME and target MME utilizing a SGW-C).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rommer to incorporate the teachings of Shan for the purpose of providing the system with a means to be implemented when changing mobility management entities and informing the target MME to help it determine whether SGW relocation is desirable and needed (Shan, Fig. 3 & Fig. 7 & [0130]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE as taught by Rommer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE, wherein the process includes the old MME and the movement includes moving from an old MME to a new MME and providing the serving gateway user plane function serving area information in a forward relocation response message as taught by Shan) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a new serving gateway user plane function due to movement of the UE (i.e. as taught by Rommer & Shan) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
	Regarding claim 12, Rommer in view of Shan discloses:
The method according to claim 10, wherein the request for changing the first serving gateway user plane function is a modify bearer request; wherein the modify bearer request includes user location information; and wherein the serving area information of the second serving gateway user plane function is received in a modify bearer response message (Rommer, Fig. 9 & [0092]-[0093] discloses the UE moves from one TA to another and sends a TAU request to the MME and discloses the MME sends a modify bearer request to the SGW-C and the SGW-C upon receiving the modify bearer request performs a SGW-U relocation procedure to select a new SGW-U for the UE if needed and the SGW-C selects an appropriate SGW-U for the UE based on the location of the UE wherein the location of the UE may be included in the modify bearer request and the SGW-C sends an indication to the MME of the SGW-U allocated to the UE and this indication may be included in a modify bearer response; Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the modify bearer request is a request for changing the SGW-U and the corresponding modify bearer response would include the TAI list response that includes the indication of the TAs of the new SGW-U).
Regarding claim 19, Rommer in view of Shan discloses:
The method according to claim 10, (see claim 10).
wherein the serving area information of the first serving gateway user plane function is received in a create session response message (Rommer, [0079]-[0080] discloses the MME sends a create session request to the SGW-C where the create session request includes the TAI and the SGW-C selects the SGW-U for the UE based on the TAI received from the MME in the create session message and discloses the SGW-C sends the SGW-U identity of the selected SGW-U to the MME in a create session response; Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the TAI list response that includes the indication of the TAs may be included in a create session response when the MME sends a create session request).
Regarding claim 20, Rommer in view of Shan discloses:
The method according to claim 10, (see claim 10).
wherein the serving area information of a serving gateway user plane function of the plurality of serving gateway user plane functions includes tracking areas served by the serving gateway user plane function; and wherein the mobility management entity builds a tracking area list for a user equipment, based on the serving area information of the serving gateway user plane function (Rommer, [0085] discloses the SGW-C sends a corresponding TAI list response to the MME and in some embodiments, the TAI list response is an indication of whether all TAs in the current TAI list of the UE are served by the new SGW-U and if the TAI list response indicates that not all of the TAs in the current TAI list of the UE are served by the new SGW-U, the MME clears the TAI list of the UE and starts a new TAI list for the UE that only includes the TAI of the TA in which the UE is currently located and if the TAI list response indicates that all of the TAs in the current TAI list of the UE are served by the new SGW-U, then the MME does not clear the TAI list of the UE; Rommer, [0003] discloses it was pointed out that there may be an issue related to the tracking area identity TAI list handling in the mobility management entity MME and with user plane functionality separation from the control plane functionality in the evolved packet core EPC serving gateway SGW, multiple EPC SGW user plane functional entities referred to as SGW-Us may be controlled by a single SGW control plane functionality entity referred to as a SGW-C and the MME will be unable to assess if the tracking area TA that the user equipment device UE is currently entering can be added to the TAI list of the UE).

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document “Tracking Area and User Plane Mapping for Control Plane / User Planet Split” (WO 2017/125179 A1 herein after referenced as Rommer) in view of SHAN (US Patent Publication 2018/0295659 herein after referenced as Shan) and further in view of Bhaskaran et al. (US Patent Publication 2017/0126618 herein after referenced as Bhaskaran).

Regarding claim 13, Rommer in view of Shan discloses:
The method according to claim 10, further comprising: (see claim 10).
Rommer in view of Shan fails to disclose “sending an indication of not to notify a packet data network gateway to the serving gateway control plane function, in response to that the reselection of the second serving gateway user plane function happens during a preparation phase of a handover procedure.”
In a related field of endeavor, Bhaskaran discloses:
sending an indication of not to notify a packet data network gateway to the serving gateway control plane function, in response to that the reselection of the second serving gateway user plane function happens during a preparation phase of a handover procedure (Bhaskaran, [0200] discloses providing for the ability for a given MME to indicate to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection and not to be forwarded to a given PGW-C in case there was no ULI reporting subscription by the PGW-C; Bhaskaran, Figs. 5A-5C & 6A-6C & [0106] discloses an example call flow for a modified S1 handover procedure for a use case involving changing a user plane entity closer to the RAN node for a given UE and Figs. 5A-5C shows that the MME provides the ULI to the SGW-C during a preparation phase of a handover procedure before a handover command is received and Figs. 6A-6C shows that the MME provides the ULI to the SGW-C during a completion phase of a handover procedure after a handover command is received; Bhaskaran, [0087] discloses the SGW-C sends a modify bearer request to PGW-C including the ULI and inclusion of the ULI in a modify bearer request sent to a given PGW-C without the PGW-C requesting ULI reporting can generate unnecessary signaling from a SGW-C to the PGW-C and to avoid this the MME includes the ULI in a modify bearer request to aid the SGW-C in performing a user plane entity selection without the PGW-C actually registering for ULI reporting wherein the MME can set an indication bit such as a flag in the messaging indicating that the ULI inclusion is to aid the GW-C in selecting a SGW-U and the SGW-C can set an indication bit in the messaging indicating that ULI inclusion is to aid the PGW-C in selecting a PGW-U; Bhaskaran, [0062] discloses various simplified interaction diagrams for various call flows involving different possible solutions of the MME only informing the SGW-C and the PGW-C when a given UE enters into a ULI such as a location that may potentially cause the need for a user plane entity such as a SGW-U and/or PGW-U change; Bhaskaran, [0163] discloses configuring MME to send a modify bearer request to SGW-C and then to PGW-C for service request, X2 HO and/or S1 HO if there is a need to change a PGW-U for a new location of a given UE; Bhaskaran, [0054] discloses the MME can indicate to the SGW-C and the PGW-C that a change of the current SGW-U and/or the current PGW-U associate with a UEs flow may be needed and the SGW-C and the PGW-C can each select a respective new SGW-U and a new PGW-U to service the UEs flow; Bhaskaran, [0023] discloses at least one packet data network gateway control plane entity PGW-C; Bhaskaran, [0029] discloses serving gateways SGWs are data plane elements that can route and forward user data packets while acting as a mobility anchor for the user plane during inter-eNodeB handovers and as an anchor for mobility between LTE and other 3GPP technologies). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rommer in view of Shan to incorporate the teachings of Bhaskaran for the purpose of providing the system with a means to indicate to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection and not to be forwarded to a given PGW-C in case there was no ULI reporting subscription by the PGW-C to save system resources by reducing unnecessary signaling (Bhaskaran, [0087] & [0200]) and a means to perform the invention utilizing various types of relocation or handovers (Bhaskaran, [0163]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE as taught by Rommer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE, wherein the process includes deleting an SGW-U session and providing a flag to indicate to the SGW-C whether or not to forward a specific notification to the PGW-C and to utilize the invention in various types of handovers such as S1 handover or inter-radio handover between LTE and other 3GPP technologies as taught by Bhaskaran) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a new serving gateway user plane function due to movement of the UE (i.e. as taught by Rommer & Bhaskaran) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 14, Rommer in view of Shan and further in view of Bhaskaran discloses:
The method according to claim 13, wherein the handover is one of a S1-based handover and an inter-radio access technology handover (Bhaskaran, [0163] discloses configuring MME to send a modify bearer request to SGW-C and then to PGW-C for service request, X2 HO and/or S1 HO if there is a need to change a PGW-U for a new location of a given UE; Bhaskaran, [0029] discloses serving gateways SGWs are data plane elements that can route and forward user data packets while acting as a mobility anchor for the user plane during inter-eNodeB handovers and as an anchor for mobility between LTE and other 3GPP technologies).
Regarding claim 15, Rommer in view of Shan discloses:
The method according to claim 10, further comprising: (see claim 10).
Rommer in view of Shan fails to disclose “sending an indication of to notify a packet data network gateway to the serving gateway control plane function, in response to that the reselection of the second serving gateway user plane function happens during one of an idle mode mobility procedure and during a completion phase of a handover procedure.”
In a related field of endeavor, Bhaskaran discloses:
sending an indication of to notify a packet data network gateway to the serving gateway control plane function, in response to that the reselection of the second serving gateway user plane function happens during one of (Bhaskaran, [0200] discloses providing for the ability for a given MME to indicate to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection and not to be forwarded to a given PGW-C in case there was no ULI reporting subscription by the PGW-C; Bhaskaran, Figs. 5A-5C & 6A-6C & [0106] discloses an example call flow for a modified S1 handover procedure for a use case involving changing a user plane entity closer to the RAN node for a given UE and Figs. 5A-5C shows that the MME provides the ULI to the SGW-C during a preparation phase of a handover procedure before a handover command is received and Figs. 6A-6C shows that the MME provides the ULI to the SGW-C during a completion phase of a handover procedure after a handover command is received; Bhaskaran, [0087] discloses the SGW-C sends a modify bearer request to PGW-C including the ULI and inclusion of the ULI in a modify bearer request sent to a given PGW-C without the PGW-C requesting ULI reporting can generate unnecessary signaling from a SGW-C to the PGW-C and to avoid this the MME includes the ULI in a modify bearer request to aid the SGW-C in performing a user plane entity selection without the PGW-C actually registering for ULI reporting wherein the MME can set an indication bit such as a flag in the messaging indicating that the ULI inclusion is to aid the GW-C in selecting a SGW-U and the SGW-C can set an indication bit in the messaging indicating that ULI inclusion is to aid the PGW-C in selecting a PGW-U; Bhaskaran, [0062] discloses various simplified interaction diagrams for various call flows involving different possible solutions of the MME only informing the SGW-C and the PGW-C when a given UE enters into a ULI such as a location that may potentially cause the need for a user plane entity such as a SGW-U and/or PGW-U change; Bhaskaran, [0163] discloses configuring MME to send a modify bearer request to SGW-C and then to PGW-C for service request, X2 HO and/or S1 HO if there is a need to change a PGW-U for a new location of a given UE; Bhaskaran, [0054] discloses the MME can indicate to the SGW-C and the PGW-C that a change of the current SGW-U and/or the current PGW-U associate with a UEs flow may be needed and the SGW-C and the PGW-C can each select a respective new SGW-U and a new PGW-U to service the UEs flow; Bhaskaran, [0023] discloses at least one packet data network gateway control plane entity PGW-C). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rommer in view of Shan to incorporate the teachings of Bhaskaran for the purpose of providing the system with a means to indicate to a given SGW-C that a ULI being sent is only to aid the SGW-C in SGW-U selection and not to be forwarded to a given PGW-C in case there was no ULI reporting subscription by the PGW-C to save system resources by reducing unnecessary signaling (Bhaskaran, [0087] & [0200]) and a means to perform the invention utilizing various types of relocation or handovers (Bhaskaran, [0163]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE as taught by Rommer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a new serving gateway user plane function due to movement of the UE, wherein the process includes deleting an SGW-U session and providing a flag to indicate to the SGW-C whether or not to forward a specific notification to the PGW-C and to utilize the invention in various types of handovers such as S1 handover or inter-radio handover between LTE and other 3GPP technologies as taught by Bhaskaran) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a new serving gateway user plane function due to movement of the UE (i.e. as taught by Rommer & Bhaskaran) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645